Citation Nr: 1712378	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  08-22 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for left leg tibial stress reaction and residuals therefrom (previously claimed as bilateral tibial stress reaction and hereinafter "left leg tibial disability").  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel





INTRODUCTION

The Veteran served on active duty as a cadet at the United States Military Academy in West Point, New York ("West Point") from July 1986 to February 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The issue on appeal has been reclassified from a bilateral tibial disability to a left leg tibial disability as an April 2013 rating decision granted service connection for the Veteran's right leg tibial stress reaction with an evaluation of 10 percent effective May 11, 2005.  The case was remanded by the Board to the RO in December 2012 and in June 2014 for additional development.

During the course of her appeal, the Veteran requested a hearing at the Board, which was scheduled to take place in January 2009.  In January 2009 she withdrew her request for a hearing in a written statement.  Thus, the hearing request is withdrawn.  See 38 C.F.R. § 20.704(d).  

In a December 2012 Appellate Brief Presentation, the Veteran's representative raised an issue of entitlement to service connection for an acquired psychiatric disorder related to the Veteran's "general medical condition," specifically including her claimed bilateral shin disorder.  The representative argued that the issue was inextricably intertwined with the appellate issue.  A December 2012 Board decision referred this matter to the RO for appropriate action, yet there is no record of the RO pursuing this matter.  The Board directed the Agency of Original Jurisdiction (AOJ) to take jurisdiction over the issue.

The issue of entitlement to service connection for an acquired psychiatric disorder related to the Veteran's "general medical condition," specifically including her claimed bilateral shin disorder has been raised by the record in a December 2012 appellate brief presentation statement, yet has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

The Veteran does not have a current left leg tibial disability.


CONCLUSION OF LAW

The criteria for service connection for a left leg tibial disability have not been met. 38 U.S.C.A. § 1111, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the Veteran in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA must provide the Veteran with generic notice of: (1) the type of evidence needed to substantiate the claim; and (2) the process through which disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  With regard to the duty to notify, the Board notes that prior to initial adjudication, a June 2005 letter was sent to the Veteran with a list of evidence that would help in reaching a decision.  Though the June 2005 letter did not contain the elements of service connection, it is not prejudicial as the Veteran was made aware of the elements of service connection through the Statement of the Case letter sent in May 2008 and the Supplemental Statement of the Case letters sent in August 2008 and June 2016.  Therefore, VA has met all statutory and regulatory notice provisions set forth in the VCAA.  
 
As for VA's duty to assist, this duty includes procuring, or helping the claimant procure, service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all existing relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  Here, the evidence shows that only a portion of the Veteran's service treatment records are available and that the remaining service treatment records, including the Veteran's entrance and exit examinations, are missing.  The Board finds that any additional efforts to obtain the records would be futile as an October 2006 memorandum found that the National Personnel Records Center (NPRC) was unable to locate any of the Veteran's files.  The NPRC conducted two searches for the missing records in August 2005 and September 2005.  The Veteran submitted her service treatment records (STR) and stated that she submitted all of the records in her possession on two different occasions.  Where service treatment records are missing, VA has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board finds that VA has met this duty.  The Veteran was notified that her STRs for her period of active duty were missing and she submitted evidence to substantiate her claim for service connection.  In this regard, the Board notes that the unavailability of some of the Veteran's STRs does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision. Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).  Here, the record reflects that all of the Veteran's relevant post-service treatment records, including her Social Security Administration (SSA) benefits records, have been collected.  Therefore, VA has satisfied its duty to assist with regard to the procurement of records relevant to the Veteran's claim.

According to McLendon v. Nicholson, when required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  Such a medical examination is adequate when its conclusions are based on the Veteran's prior medical history and past examinations, and describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  As detailed by the record, the Veteran has been provided VA examinations in connection with the claim on appeal including a March 2013 VA opinion and a May 2016 addendum opinion.  After a review of each of the aforementioned examination reports, the Board finds that collectively, these examinations were based on a thorough review of the claims file, include a detailed medical history, provide adequate supporting rationale for etiology opinions, and address the theory of service connection that has been raised by the record.  Accordingly, the Board finds that the aforementioned VA examination reports collectively provide an adequate basis on which to adjudicate the Veteran's claim.

Additionally, when the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall, 11 Vet. App. at 268 (1998).  Here, the claim on appeal was remanded in December 2012 and June 2014 for additional development.  The December 2012 decision required the collection of the Veteran's SSA benefits claim and associated medical records, issuing a statement of the case for an increased rating claim, and obtaining an examination of her lower extremities with an etiology opinion.  The June 2014 decision required the RO to obtain outstanding copies of VA treatment records to associate them with the claims file.  As the December 2012 was deficient, the June 2014 remand required a VA examination report that was responsive to the theory of preexisting left leg tibial disability that was raised by the record.  A review of the record reveals that the March 2013 VA examination deficiency was corrected through the June 2014 Board remand and that all of the other remand directives contained in the December 2012 and June 2014 Board decisions have been completed, as detailed in the above discussion of the duty to assist.  

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396 (2009).

II. Standards Governing Evidentiary Analysis

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. See id.

III. Service Connection

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus, or causal relationship, between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2016); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Active duty includes service at any time as a cadet at the United States Military, Air Force, or Coast Guard Academy, or as a midshipman at United States Naval Academy. 38 C.F.R. § 3.6(b)(4) (2016). 

A Veteran is presumed to be in sound condition when entering into military service except for conditions noted on the entrance examination or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto, and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003).  The burden is on VA to rebut the presumption of soundness, by clear and unmistakable evidence, both that the disorder at issue pre-existed service, and was not aggravated by service.  Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  

A preexisting disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. 38 C.F.R. § 3.306 (b).

IV. Evidence

In a July 1986 STR the Veteran complained of bilateral tibial shaft pain, right greater than left of three weeks duration secondary to running.  At the time, she gave a past medical history that was positive for stress fracture of the right distal medial tibial shaft which reportedly took six months to heal.  The assessment was bilateral tibial stress reaction.  She was then hospitalized in July 1986 with a complaint of left leg pain.  She gave a history of right tibia stress fracture in the past.  Examination revealed pain in the midshaft of both tibia, right greater than left. 1986.  The Veteran underwent x-rays and a bone scan, both of which did not reveal evidence of fracture or stress reactions.  The Veteran recovered after seven days of bedrest and was discharged with a diagnosis of a stress reaction to her right leg.  She continued to be seen for right tibial stress reaction in August 1986.  In a later August 1986 medical board report, the Veteran's chief complaint was that of right tibia pain.  It was noted that she had injured her right leg in track and field events two years earlier.  By history, it was noted that she had stress reaction or stress fracture that had healed.  It was noted further, however, the even prior to coming to West Point, she continued to have right leg pain.  After two weeks of "Beast Barracks", she was unable to ambulate and was hospitalized.  Despite multiple examinations and bone scan, no significant physical findings could be demonstrated.  The Veteran was examined and it was reported that she had full range of motion in both of her lower extremities and did not have medial tenderness over the tibia.  The West Point physician's impression was that her tibia pain was possibly secondary to a stress fracture of the right distal tibia the Veteran incurred in 1985 that was found through an x-ray, existed prior to service, and had healed with local scarring.  She was found to be unfit in accordance with Army Regulation 40-501, and was presented to the physical evaluation board for further evaluation.

In August 2005, the Veteran stated in a statement in support of her claim that she was injured from training in combat boots at West Point in 1986.  She was hospitalized, yet the physicians did not find fractures.  She stated that she was found to have aggravated stress reactions in her legs and given the option to return to West Point after recovery or surgery.  

In September 2005, during a VA physician appointment, the Veteran complained of her left knee giving out and falling.  Also, during the examination she reported bilateral shin soreness.  In a later September 2005 orthopedics appointment, the physician diagnosed the Veteran with a tear in her left medial meniscus and noted that after being discharged from West Point, she did not seek treatment and went into work as a policeman for ten years.  The Veteran noted, during an October VA physician appointment, that she was involved in a car accident in February 2005 which resulted in a torn meniscus in her left knee.

In April 2007, the Veteran's private chiropractor stated that she has widespread myofascial pain syndrome that began in her lower extremities during high school track as shin splints and progressed to a level that prevented her from fulfilling her commitment at West Point.  The Veteran's condition is progressive and now involves her lower back, shoulders, and the entirety of her lower extremities.  The chiropractor noted that she is making progress in her lower back, shoulders, and lower extremities, but that she will remain disabled by her myofascial pain syndrome.

In October 2007, the Veteran was granted SSA benefits based on fibromyalgia, chronic pain, and myofascial syndrome that prevented her from working.

In February 2008, the Veteran wrote a letter to VA stating that she disagreed with the October 2006 rating decision, which found that her condition was not related to her service at West Point.  She believed that the strenuous physical activity she underwent during her training at West Point aggravated her bilateral tibial stress reactions.

In a July 2008 statement, the Veteran stated that she believes VA did not decide her case according to the evidence.  She stated that there was no evidence of a leg condition prior to entering West Point.  The Veteran noted that she ran track from the age of seven until she was accepted to West Point and that her statements of suffering from injuries prior to serving at West Point did not establish solid evidence as there is no documentation.  She continued by stating that even if it was discovered that she had a preexisting condition, then the training aggravated the injury.  The Veteran stated that VA discounted her private doctor's note because she was diagnosed with a "lower extremity" disability.  She believes it is an unreasonable requirement for doctors to use technical diagnoses.  

Monthly, from July 2008 to November 2008, and in January 2009, the Veteran called the VA physicians requesting morphine as she was experiencing chronic pain in her arms, shins, knees, and neck.  She stated that the pain was caused by her fibromyalgia.

In April 2009, the Veteran complained of shin pain due to extensive walking.  The VA physician reviewed x-ray results, progress notes, and nurse's notes to determine that the Veteran was suffering from her fibromyalgia.  

In July 2010, the Veteran's VA primary care physician wrote a letter stating that she suffers from fibromyalgia with severe myofascial pain and that because of these conditions; she has difficulty walking and standing.

In September 2010, the Veteran called her VA physician stating that she experienced pain in her knees, arm, and the rest of her body.

During a June 2011 VA pain assessment, the Veteran stated that her pain has caused her to be disabled and "hurt from head to toe."  In August 2011 and October 2011, the Veteran complained of chronic pain during a VA psychiatric meeting.  She believed that her pain was a symptom of her fibromyalgia.

In December 2012, the Veteran's representative submitted a brief that stated the Veteran is entitled to service connection for bilateral tibial stress reaction and residuals therefrom.  The brief noted that the Veteran is entitled to the presumption of soundness as there is no record of an entrance examination and that the she is currently diagnosed with myofascial pain syndrome originating in the lower extremities.  As noted in the Introduction, the representative also stated that Veteran suffers from an acquired psychiatric disorder.

In March 2013, the Veteran underwent a VA examination in which the VA examiner found that the Veteran has only ever been diagnosed with a right tibia stress fracture.  During the examination, the Veteran reported that she suffered from bilateral shin splints while running for track in high school.  She claimed that she was diagnosed with bilateral aggravated stress reaction in both shins in 1986 at West Point, which resulted in her being discharged as her condition did not improve.  The Veteran stated that she did not seek medical attention for her bilateral lower leg problem.  She stated that she had difficulty working as her shins prevented her from standing or lifting.  The Veteran went on to work as a corrections officer and police officer, which were physically taxing.  She stated that she continues to have bilateral lower extremity pain in the forms of radiating pain, ice cold sensations, and pounding pain when she walks.  Upon examination, the VA examiner found that there was historical evidence of tibial impairment in both legs manifested by radiating, ice cold, pounding pain and leg sensitivity.  These listed symptoms prevent the Veteran form prolonged standing, walking without an assistive walking device, squatting, and kneeling.  The VA examiner found that the Veteran suffered a right tibia fracture in high school, confirmed by an x-ray in 1985, which was aggravated by her service at West Point.  The examiner noted that "there is no objective evidence in Veteran's C-file to confirm a left tibia stress reaction or stress fracture."  The VA examiner noted that the Veteran was not diagnosed with a new right leg or left leg stress reaction at West Point.  The VA examiner noted that although the Veteran complained of bilateral shin pain in 1986, the bone scan did not validate a diagnosis of a left tibial stress reaction or stress fracture.  Her final diagnosis at West Point was a stress reaction to her right leg.  The examiner noted that the Veteran was diagnosed with peripheral neuropathy in both lower extremities, which could be contributing to her bilateral lower leg pain.  Further, the VA examiner noted that the Veteran's private chiropractor's April 2007 letter stated that she suffers from widespread myofascial pain syndrome that began in her lower extremities in high school.  The VA examiner noted that the Veteran's chiropractor thoroughly reviewed current medical literature and could not find a causative relationship between a tibial stress reaction and widespread myofascial syndrome.  

In March 2014, the Veteran's representative submitted a brief that stated the Veteran is entitled to the presumption of soundness as there is no record of her entrance examination.  

In May 2016, the Veteran underwent a VA examination to determine if there was clear and unmistakable evidence that she had a preexisting left leg tibial disability.  The examiner found that the Veteran did not have an entrance examination in her STRs, thus there is no clear and unmistakable evidence that the Veteran had a preexisting left leg tibial disability, to include a left leg tibial stress reaction, prior to entering active duty service.  The examiner, after reviewing the claims file and medical records, found that it is less likely as not that the Veteran had a left leg tibial disability that was caused by her period of active service.  The examiner noted that the Veteran reported bilateral tibial shaft pain in July 1986 with the right hurting more than left and a noted history of a right distal medial shaft stress fracture.  Initially she was diagnosed with bilateral tibial stress reaction, but after a bone scan and x-ray the Veteran was finally diagnosed with a stress reaction to her right leg.  In August 1986, the Veteran complained of only right tibia pain.  Also, West Point's medical evaluation board found her unfit due to right tibia pain.  The Veteran did not report lower leg pain until September 2005, which was a complaint of knee pain.  The VA examiner concluded that there are no noted left lower extremity stress reactions, aside from the episode in July 1986, which resulted in a final diagnosis of a stress reaction to her right leg.

V. Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

As there is evidence of service as a cadet at West Point, the Veteran is considered to have active duty military service for VA rating purposes. 38 C.F.R. § 3.6 (b)(4) (2016).  

Further, the presumption of soundness applies to the Veteran for her claimed left leg tibial disability as no clear and unmistakable evidence has been produced to show that her disability was both preexisting and not aggravated by her service.  An October 2006 memorandum found that her STRs were unavailable.  The Veteran provided her STRs, yet there was no entrance or exit examination provided as the Veteran did not have copies to submit.  Therefore, there is no clear and unmistakable evidence that she had a preexisting left leg tibial disability prior to entering active duty service.

Addressing the first element of service connection, the Board finds that there is not sufficient evidence of a current disability.  Although the Veteran reported bilateral tibial shin pain in July 1986, based on a review of post-service treatment records the May 2016 VA examiner found that the Veteran has never subsequently had left lower extremity stress reactions, aside from her episode in 1986 that resulted in a final diagnosis of a stress reaction to her right leg.  

The first time the Veteran reported shin soreness since her service at West Point was in September 2005, when the Veteran also complained of left knee pain and was later diagnosed as a tear in her left medial meniscus.  In February 2008 and July 2008, the Veteran asserted that the training she endured at West Point caused, or aggravated, her tibial stress reactions, yet she did provide evidence of a current diagnosis.  In April 2009, a VA physician found that the Veteran was suffering from fibromyalgia, and in July 2010, the Veteran's VA primary care physician found that she was suffering from fibromyalgia with severe myofascial pain, which causes difficulty walking and standing.  The Veteran stated on numerous occasions in 2008, 2009, and 2010 that she was experiencing pain in her arms, shins, knees, and neck, which is indicative of her fibromyalgia with severe myofascial pain diagnosis.  Also, in June 2011, she stated that she "hurt from head to toe," and attributed this to her fibromyalgia.  Fibromyalgia is a condition defined by "pain and stiffness in the muscles and joints that either is diffuse or has multiple trigger points." See Dorland's Illustrated Medical Dictionary, at 703 (32d ed. 2012).

Although the March 2013 VA examiner found that there was historical evidence of a tibial impairment in both legs with current symptoms, the examiner found that the Veteran has only ever been diagnosed with a right tibia stress fracture.  The March 2013 VA examiner noted that the Veteran was diagnosed with peripheral neuropathy in both lower extremities, which could be contributing to her current bilateral lower leg pain.  Further, the Veteran's private chiropractor's April 2007 letter stated that she suffers from widespread myofascial pain syndrome that began in her lower extremities as shin splints in high school.  Both of the VA examiners noted that they thoroughly reviewed current medical literature and could not find a causative relationship between a tibial stress reaction and widespread myofascial syndrome.  

The Board finds that the VA examiner's opinions are more probative than the Veteran's personal assertions to the contrary because the examiners have medical expertise that the Veteran does not possess.  The Veteran is certainly competent to report experiencing pain, and credible in this regard, but the VA medical opinions are more probative regarding an assessment of underlying diagnosis as well as etiology.  The Veteran has been diagnosed with widespread myofascial pain syndrome, peripheral neuropathy in both lower extremities, and fibromyalgia, which are non-service related conditions that appear to be causing her pain and does not involve her left tibia.  Thus, the most probative evidence establishes there is no present left leg tibial disability.  

As there is no current diagnosis of a left leg tibial disability, the first element of service connection has not been, thus service connection for a left leg tibial disability must be denied.  


ORDER

Entitlement to service connection for a left leg tibial disability is denied.  





S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


